           Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 1 of 13




 1   ZIMMERMAN REED LLP                               BUCKLEY LLP
     Caleb Marker (SBN 269721)                        JAMES R. McGUIRE (State Bar No. 189275)
 2    E-mail: caleb.marker@zimmreed.com               jmcguire@buckleyfirm.com
     Flinn T. Milligan (SBN 323042)                   LAUREN L. ERKER (State Bar No. 291019)
 3    Email: flinn.milligan@zimmreed.com              lerker@buckleyfirm.com
     Arielle Canepa (SBN 329546)                      201 Mission Street, 12th Floor
 4    Email: arielle.canepa@zimmreed.com              San Francisco, CA 94105
     2381 Rosecrans Avenue, Suite 328                 Telephone: (415) 619-3500
 5   Manhattan Beach, CA 90245                        Facsimile: (415) 619-3505
     (877) 500-8780 Telephone
 6   (877) 500-8781 Facsimile                         MICHAEL A. ROME (State Bar No. 272345)
                                                      mrome@buckleyfirm.com
 7   Attorneys for Plaintiff and the Proposed Class   100 Wilshire Boulevard, Suite 1000
                                                      Santa Monica, CA 90401
 8                                                    Telephone: (310) 424-3900
                                                      Facsimile: (310) 424-3960
 9
                                                      Attorneys for Defendant Opportunity Financial,
10                                                    LLC
11   LAW OFFICE OF LAURA SULLIVAN                     HUDSON COOK
     Laura Sullivan (State Bar No. 220529)            Mark Rooney (Admitted Pro Hac Vice)
12   laurasullivan@laurasullivanlaw.com               mrooney@hudco.com
     423 South Estate Drive                           1909 K Street, NW 4th Floor
13   Orange, CA 92869                                 Washington, DC 20006
     Telephone: (714) 744-1522                        Telephone: (202) 223-6930
14   Facsimile: (714) 551-7158                        Facsimile: (202) 223-6935
15   Attorneys for Defendant FinWise Bank             Attorneys for Defendant FinWise Bank
16

17                                  UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19   FREDERICK SIMS, an individual, on behalf of      CASE NO.: 4:20-CV-04730-PJH
     the general public,
20                                                    Assigned to the Honorable Phyllis J. Hamilton
                       Plaintiff,
21                                                    JOINT CASE MANAGEMENT STATEMENT
           v.                                         AND [PROPOSED] ORDER
22
     OPPORTUNITY FINANCIAL, LLC, a
23   Delaware Company, d/b/a OPPLOANS,                Date:              March 18, 2021
     FINWISE BANK, a Utah Corporation, and            Time:              2:00 PM
24   DOES 1-100, inclusive,                           Courtroom:         3, 3rd Floor
25                     Defendants.                    Date Action Filed: May 11, 2020
                                                      Date Removed:      July 15, 2020
26                                                    FAC Filed:         September 1, 2020
27                                                    Trial Date:         TBD
28

                                    JOINT CASE MANAGEMENT STATEMENT
            Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 2 of 13




 1          Pursuant to the Standing Order for All Judges of the Northern District of California – Contents

 2   of Joint Case Management Statement, and Local Rule. 16-9, Plaintiff Frederick Sims (“Plaintiff”) and

 3   Defendants Opportunity Financial, LLC (“OppLoans”) and FinWise Bank (“FinWise”) (together,

 4   “Defendants”) (collectively “the Parties”), by and through their respective counsel, submit the following

 5   Joint Case Management Statement in advance of the Parties’ March 18, 2021 Initial Case Management

 6   Conference.

 7         I.   JURISDICTION AND SERVICE

 8          This Court has removal jurisdiction over this case pursuant to 28 U.S.C. § 1441(a). As set forth

 9   in OppLoans’ Notice of Removal, this Court has both diversity jurisdiction and federal question

10   jurisdiction over this case. (See ECF No. 1, ¶¶ 16-24). The parties agree venue is proper in this

11   District—as the Northern District of California is the district within which the original state court action

12   was pending—and that there are no issues with respect to personal jurisdiction. At this time, the parties

13   are unaware of any remaining parties to be served.

14        II.   FACTS

15          Plaintiff’s statement:

16          Plaintiff, a disabled veteran of the United States Army, while living in Oakland on a fixed income

17   of pension, social security and/or disability benefits, obtained a $1,500 loan on or around February 14,

18   2020, carrying an interest rate of over 160%. Plaintiff’s First Amended Complaint (“FAC”) ¶ 3. The

19   loan was obtained through the Opportunity Financial, LLC “Opploans” (“Opploans”) website (FAC ¶¶

20   24, 72-75, 92-97, 126, 141, 152, 173, 176), in reliance on various representations by Opploans which

21   led Plaintiff to reasonably believe that Opploans would be his lender, and they treat “customers like

22   family.” FAC ¶ 73. Throughout the entire process, Plaintiff never dealt with anyone but Opploans. At

23   all relevant times, Opploans has been and has disclosed the fact that it is a licensed Finance Lender

24   (FAC ¶¶ 17, 36, 74) which must comply with the California Finance Lenders Law (“CFL”), including

25   the provisions barring unconscionable contracts, prohibiting subterfuge and evasion, and setting interest

26   rate caps at less than 30%, well below the 160% charged Mr. Sims. Cal. Fin. Code § 22000 et seq. (the

27   “CFL”). FAC ¶¶ 3-4, 6, 92, 96, 135, 152, 170, 172.

28
                                                          1
                                     JOINT CASE MANAGEMENT STATEMENT
            Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 3 of 13




 1          Instead of complying with the law, Opploans contracted with Defendant FinWise Bank

 2   (“FinWise”) to attempt to evade the law by placing FinWise’s name on the loan agreement alongside

 3   Opploans’ name without informing Plaintiff of the material fact that, if left unchallenged, the

 4   consequence would be to “allow” Opploans to charge many multiples of the rate cap and other

 5   restrictions. FAC ¶¶ 6, 72-78, 94-96, 173, 201-04. While on the loan agreement the name “FinWise

 6   Bank” does appear in the box entitled “Lender” on the loan agreement next to Opploans’ name, the

 7   nature of the relationship, the identity of FinWise, and most importantly the adverse consequence of

 8   adding FinWise, an entity with which Plaintiff never had direct contact, is and was never explained.

 9   FAC ¶¶ 6, 24. Rather, the loan agreement describes a situation more-or-less consistent with what

10   Plaintiff expected based upon Opploans’ representations: that Opploans would conduct all lending

11   functions. Exh. A to FAC. While the exact nature of the deal between Opploans and FinWise

12   (collectively the “Defendants”) is not publicly available, Plaintiff has alleged on the available

13   information that the Defendants have some species of prearranged deal by which FinWise appears as

14   the nominal lender but puts no actual money at material risk, conducts no lending functions, such as

15   origination, underwriting, servicing, marketing, or collections, and owns no material portion of the loan

16   or the profits therefrom, rather obtaining some kind of per-loan fee to borrow their name and charter to

17   effect the attempted evasion of the law. FAC ¶¶ 22-24, 67, 76, 77. Plaintiff has alleged that the entire

18   purpose of this deal is to evade and violate the law for anti-consumer and unfair competition purposes.

19   FAC ¶¶ 25, 70, 80, 86, 90, 141, 173, 191. Plaintiff has additionally alleged that, as a matter of fact and

20   notwithstanding the representations to the contrary in the text of the loan agreement, Defendants

21   condition the extension of credit upon the preauthorization of electronic transfers in violation of the

22   Electronic Funds Transfer Act, 15 U.S.C. § 1693k(1) (the “EFTA”). FAC ¶¶ 86, 100, 105, 180-82, 229-

23   35.

24          Defendants’ statement:

25          Plaintiff is a California resident who obtained a loan from FinWise, a federally insured, state-

26   chartered bank located in Utah. Plaintiff attached his Promissory Note and Disclosure Statement (“loan

27
28
                                                         2
                                     JOINT CASE MANAGEMENT STATEMENT
             Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 4 of 13




 1   agreement”) to the original Complaint in this case. (ECF No. 1-1, Compl. Ex. A.)1 The loan agreement

 2   defines “Lender,” “we,” and “us” to mean “FinWise Bank, an FDIC-insured bank located in Utah.” (Id.)

 3   It then provides that FinWise will “extend credit” to Plaintiff by “initiat[ing] a transfer of funds to the

 4   bank account you have identified for this purpose in the process of applying for credit . . . .” (Id.)

 5   Further, Plaintiff “promise[d] to pay [FinWise] the principal sum of $1,500 plus interest until the loan

 6   is fully paid.” (Id. ¶ 3.)

 7           Despite his agreement with FinWise, Plaintiff alleges that OppLoans, not FinWise, is the true

 8   “finance lender” of his loan. (FAC ¶ 21.) According to Plaintiff, OppLoans and FinWise have

 9   “conspired” to “evade” California’s maximum interest rates by allowing OppLoans to “rent” FinWise’s

10   state charter to make loans at rates permissible for FinWise, but not OppLoans. (Id. ¶¶ 21-22, 64-68.)

11   In purported support of this claim, Plaintiff alleges that OppLoans “immediately” purchases loans made

12   by FinWise and is a service provider to the bank, assisting with underwriting, marketing, servicing, and

13   collections. (Id. ¶¶ 21-22, 24, 67.) In addition, Plaintiff alleges “on information and belief” that

14   Defendants conditioned his extension of credit on an agreement to repay it through recurring electronic

15   funds transfers. (Id. ¶¶ 107-108). He makes this allegation even though the loan agreement plainly

16   provides in all-caps that he was “NOT REQUIRED . . . TO AGREE TO MAKE AUTOMATED

17   PAYMENTS TO OBTAIN A LOAN FROM US,” (Compl. Ex. A. at 2), and expressly permits him to

18   pay by “paper check” (id. at ¶ 5).

19           Based on these allegations, Plaintiff claims that Defendants violated the “unlawful,” “unfair,”

20   and “fraudulent” prongs of California’s unfair competition law (“UCL”), as well as the Utah Consumer

21   Credit Code. He also seeks declaratory relief. The basis for each of these claims is Plaintiff’s allegation

22   that his purported true lender, OppLoans, charged him interest that exceeds the maximum rates

23   permitted under California and Utah law, including limitations in the CFL and purported limits imposed

24   by Utah’s unconscionability doctrine. (See, e.g., FAC ¶¶ 34-45.) Plaintiff further contends that

25
     1
26     Plaintiff inadvertently failed to attach Exhibit A to the FAC, even though it is referred to throughout
     the FAC. (See, e.g., FAC ¶¶ 80, 92, 112 (citing to the loan agreement as Exhibit A); see also id. ¶ 6
27   (claiming a copy of the loan agreement is “attached hereto as Exhibit A,” when it is not.).) However, it
     was attached as Exhibit A to the original complaint, which can be located on the docket at ECF No. 1-
28   1.
                                                         3
                                     JOINT CASE MANAGEMENT STATEMENT
             Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 5 of 13




 1   Defendants misrepresented and omitted information regarding, among other things, the true lender of

 2   his loan, the interest-rate limitation applicable to his loan, and the legality of the interest rate charged.

 3   (See, e.g., id. ¶¶ 72-78.) Finally, Plaintiff alleges that by purportedly conditioning his loan on an

 4   agreement to pay by recurring electronic payments, Defendants violated the EFTA. (Id. ¶¶ 105-108).

 5           Defendants moved to dismiss the FAC in its entirety. As set forth in the motion:

 6       •   Plaintiff’s state-law claims fail as a matter of law because they are preempted by Section 27 of

 7   the Federal Deposit Insurance Act (“FDIA”) and federal banking regulations, which permit state-

 8   chartered banks such as FinWise to lend up to the rate permitted in the state in which they are located

 9   and expressly preempt contrary laws in other states. 12 U.S.C. § 1831d(a); See generally Motion to

10   Dismiss First Amended Complaint, ECF No. 28 at § III.B.

11       •   Even if Plaintiff’s state-law claims are not preempted, they fail independently as a matter of

12   California and Utah law. Id. at §§ III.C.1-3.

13       •   Plaintiff’s sole federal claim for relief for violation of the Electronic Fund Transfer Act

14   (“EFTA”) fails as a matter of law because Plaintiff has not alleged facts sufficient to state a claim. Id.

15   at §§ III.C.4.

16           This Court heard argument on the motion on February 11, 2021 and took the matter under

17   submission.

18       III.    LEGAL ISSUES

19           Plaintiff’s statement:

20           The principal legal issues are:

21           a. Whether the interest rates charged on the Consumer Loans were in excess of the cap set by

22               Cal. Fin. Code § 22303 and §22304.5;

23           b. Whether Defendants’ conduct violated the California Finance Code;

24           c. Whether Defendants’ conduct violated the unfair, unlawful and/or fraudulent prongs of the

25               California Unfair Competition Law (UCL);

26           d. Whether Defendants’ conduct violated the False Advertising Law;

27           e. Whether the interest rates charged on the Consumer Loans were usurious, excessive, unfair

28               and/or unconscionable under California Law;

                                                          4
                                      JOINT CASE MANAGEMENT STATEMENT
            Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 6 of 13




 1          f. Whether the interest rates charged on the Consumer Loans were usurious, excessive, unfair

 2              and/or unconscionable under Utah Law;

 3          g. Whether public injunctive relief is appropriate; and

 4          h. Whether declaratory relief is appropriate.

 5
            Defendants’ Statement:
 6
            The principal legal issues are:
 7
            a. Whether Section 27 of the FDIA and federal banking regulations expressly and/or impliedly
 8
                preempt Plaintiff’s California and Utah law claims.
 9
            b. Whether Plaintiff’s loan is statutorily exempt from California’s usury laws because it was
10
                made by a state-chartered bank.
11
            c. Whether Plaintiff’s Utah law unconscionability claims fail as a matter of law because his
12
                loan was originated at a rate expressly permitted by Utah law.
13
            d. Whether Plaintiff’s EFTA claim fails because his extension of credit was not conditioned on
14
                repayment through electronic funds transfers.
15
16       IV.    MOTIONS

17          Defendants moved to dismiss Plaintiff’s original complaint on August 19, 2020. On September

18   1, 2020, Plaintiff exercised his right to amend as a matter of right and filed the FAC. Defendants moved

19   to dismiss the FAC on October 7, 2020. The motion was heard and submitted on February 11, 2021.

20   To the extent the motion is denied, all parties anticipate moving for summary judgment or for partial

21   summary judgment.

22        V.    AMENDMENT OF PLEADINGS

23          Plaintiff filed his FAC on September 1, 2020. Without the benefit of formal discovery, Plaintiff

24   does not anticipate any further amendments at this time.

25       VI.    EVIDENCE PRESERVATION

26          The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

27   Information.

28
                                                        5
                                    JOINT CASE MANAGEMENT STATEMENT
            Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 7 of 13




 1          The Parties have met and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and

 2   proportionate steps taken to preserve evidence relevant to the issues reasonably evident in this action.

 3      VII.       DISCLOSURES

 4          The parties agree to exchange Rule 26(a) disclosures on or before April 1, 2021.

 5     VIII.       DISCOVERY

 6          Given the case’s procedural posture, discovery has not yet commenced. No interrogatories or

 7   other discovery requests have been served. Further, the contours of discovery will be influenced by the

 8   Court’s ruling on Defendants’ motion to dismiss Plaintiff’s Amended Complaint, and the contents of

 9   Defendants’ answers to the operative complaint (to the extent the motion is not granted).

10      1. Electronically Stored Information

11          If electronically stored information is discoverable, the Parties will meet and confer regarding

12   an appropriate ESI protocol and protective order and mutually establish and agree on search terms and

13   custodians.

14      2. Privilege or Protective Order

15          The Parties anticipate that Plaintiff may seek to discover documents or communications which

16   contain information that Defendants may deem confidential, proprietary, or private, for which special

17   protection from public disclosure and from use for any purpose other than prosecuting this litigation

18   may be warranted. The Parties will promptly submit a proposed Stipulated Protective Order for the

19   Magistrate Judge’s approval within 30 days upon receipt of Plaintiff’s Rule 34 requests and will use the

20   Magistrate Judge’s template to fashion a suitable Protective Order.

21      3. Limitation on Discovery

22          The Parties do not anticipate the need for any limitations on discovery beyond those set forth in

23   the Federal Rules of Civil Procedure. The Parties will meet and confer in good faith to resolve any

24   disputes, should they arise. As necessary, the Parties also will work in good faith to establish protocols

25   sufficient to address health and safety concerns relating to COVID-19, particularly as they relate to

26   depositions and court appearances, and will coordinate regarding the need, if any, to adjust the deadlines

27   to account for any judicial or governmental orders related to COVID-19.

28
                                                         6
                                     JOINT CASE MANAGEMENT STATEMENT
            Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 8 of 13




 1      4. Plaintiff’s anticipated discovery

 2          To obtain discovery supporting merits discovery, Plaintiff will serve requests for production,

 3   interrogatories, requests for admission, and conduct depositions of Defendant’s personnel and persons

 4   most knowledgeable. Discovery efforts will relate to the interest rates of loans Defendants offer, the

 5   default rates, Defendants’ cost of borrowing, Defendants’ advertising practices, and any other

 6   information relevant to an unconscionability analysis as well as violations of the unfair, unlawful, or

 7   fraudulent prongs of California’s Unfair Competition Law and False Advertising Law.

 8      5. Defendants’ anticipated discovery

 9          Defendants anticipate serving written discovery and taking depositions on the factual bases for

10   Plaintiff’s claims, including but not limited to the circumstances surrounding his application for a loan

11   from FinWise. Defendants reserve the right to take discovery on additional topics, but the scope and

12   nature of that discovery depends on the Court’s ruling on the motion to dismiss.

13       IX.    CLASS ACTIONS

14          While Plaintiff does seek public injunctive relief, this is not a class or representative action and

15   therefore this section is not applicable.

16        X.    RELATED CASES

17          The Parties are not aware of any related cases or proceedings within the meaning of Local Civil

18   Rules 3-12 or 3-13. The parties are aware of a number of relevant proceedings filed on behalf of state

19   attorneys general challenging the federal rulemaking at issue in this case including the FDIC “valid

20   when made” rule, the OCC “valid when made” rule, and the OCC “true lender” rule:

21              •   California ex rel Xavier Becerra et al. v. Office of the Comptroller of the Currency, 20-

22                  CV-5200 (N.D. Cal. Jul. 29, 2020)

23              •   California ex rel Xavier Becerra et al. v. Fed. Deposit Ins. Corp., 20-CV-5860 (N.D. Cal.

24                  Aug. 20, 2020)

25              •   People of the State of New York et al. v. Office of the Comptroller of the Currency et al.,

26                  1:21-CIV-00057 (S.D.N.Y. Jan. 5, 2021)

27          The parties agree these are not “related cases” within the meaning of Local Civil Rules 3-12 and

28   3-13 because they do not involve the same parties, property, transaction, or events.

                                                         7
                                      JOINT CASE MANAGEMENT STATEMENT
              Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 9 of 13




 1        XI.    RELIEF

 2            Plaintiff’s statement:
 3            Plaintiff seeks predominantly prospective, public injunctive relief in order to protect the general

 4   public from continuing deceptive and unlawful business practices from which both Plaintiff and the

 5   general public remain at risk of further injury. Plaintiff additionally seeks damages, restitution, monetary

 6   and injunctive relief and attorney’s fees under California, Utah, and federal law on an individual basis.

 7            Defendants’ statement:
 8            Defendants do not seek relief, but seek a judgment in their favor and associated costs and fees

 9   to which they are entitled.

10       XII.    SETTLEMENT AND ADR

11            Given the early stage of this litigation, no settlement discussions have taken place. The parties

12   have stipulated to appear at a settlement conference, and are scheduled to appear before Magistrate

13   Judge Corley for a settlement conference on May 11, 2021.

14     XIII.     MAGISTRATE JUDGE

15            The Parties do not consent to a magistrate judge presiding over all aspects of this case, including

16   trial.

17     XIV.      OTHER REFERENCES

18            This case is not suitable for reference to binding arbitration, a special master, or the Judicial

19   Panel on Multidistrict Litigation.

20       XV.     NARROWING OF ISSUES

21            After conducting formal discovery, the Parties will meet and confer to determine if it is

22   appropriate to stipulate to relevant facts as part of any summary judgment proceeding. Given the

23   individual nature of this case, the Parties do not believe bifurcation of any issue would promote judicial

24   economy.

25     XVI.      EXPEDITED TRIAL PROCEDURE

26            The Parties do not believe this matter is suitable for the Expedited Trial Procedure described in

27   General Order No. 64.

28
                                                          8
                                       JOINT CASE MANAGEMENT STATEMENT
              Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 10 of 13




 1    XVII.      SCHEDULING

 2            The parties propose the following dates and deadlines pursuant to this Court’s Standing Order:

 3    Deadline to amend complaint and add new parties                                   August 19, 2021

 4    Non-Expert Discovery Cutoff

 5       •     Requests for Admissions

 6       •     Requests for Production of Documents

 7       •     Depositions (limited to 10 depositions per party under Rule 30)         January 25, 2022

 8       •     Interrogatories (limited to 25 interrogatories per party under

 9             Rule 33)

10       •     Subpoenas to Third Parties

11    Initial Expert Disclosure                                                          March 8, 2022
12    Rebuttal Expert Disclosure                                                         April 19, 2022
13    Expert Discovery Cutoff                                                            May 24, 2022
14    Last Date to File Dispositive Motions                                              June 16, 2022
15    Last Date to Hear Dispositive Motions                                              July 28, 2022
16    Deadline to Meet and Confer re: Pretrial Conference Statement                   35 days prior to PTC
17    Deadline to File Pretrial Conference Statement, Trial Briefs, Motions in
18    Limine, and other documents described in Civil Pretrial Instructions            28 days prior to PTC
19    §(B)(3)(a)
20    Deadline to File Oppositions to Motions in Limine and Counter
                                                                                      14 days prior to PTC
21    Deposition Designations
22    Final Pretrial Conference (“PTC”)                                              14 days prior to Trial
23                                                                                  On or after October 17,
      Trial
24                                                                                            2022
25   XVIII.      TRIAL
26            A. Trial Estimate
27            The Parties believe that five to seven days will be required for trial to present fact and expert
28   witness testimony and contemplate calling no more than 10 witnesses total. However, the Parties
                                                          9
                                      JOINT CASE MANAGEMENT STATEMENT
            Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 11 of 13




 1   acknowledge that this estimate may change after the court rules on the merits and expert witness

 2   discovery have been completed. Defendants do not demand a jury trial.

 3          B. Trial Counsel

 4          At trial Plaintiff anticipates being represented by his counsel of record, Caleb Marker, Flinn T.

 5   Milligan with Mr. Marker serving as lead trial counsel.

 6          Defendant OppLoans’ trial counsel will be James R. McGuire, Michael Rome, and Lauren Erker.

 7          Defendant FinWise’s trial counsel will be Mark Rooney.

 8     XIX.       DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 9          Plaintiff has not filed the “Certification of interested Entities or Person” required by Civil Local

10   Rule 3-15.

11          Plaintiff is unaware of any persons, firms, partnerships, corporations (including parent

12   corporations) or other entities known to have either: (i) a financial interest in the subject matter in

13   controversy or in a party to the proceeding; or (ii) any other kind of interest that could be substantially

14   affected by the outcome of the proceeding.

15          Defendants are aware of no potentially interested parties required to be identified beyond what

16   is set forth in their Certifications of Interested Parties filed on July 16, 2020 and July 17, 2020. See ECF

17   Nos. 4 and 8.

18      XX.       PROFESSIONAL CONDUCT

19          Counsel for the Parties have reviewed the Guidelines for Professional Conduct for the Northern

20   District of California.

21     XXI.       OTHER MATTERS:

22          There are no other issues affecting the status or management of the case and parties have no

23   proposal concerning severance, bifurcation or other ordering of proof.

24
25
26
27
28
                                                         10
                                     JOINT CASE MANAGEMENT STATEMENT
           Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 12 of 13




 1                                             ZIMMERMAN REED LLP

 2   Date: March 11, 2021               By:    /s/ Caleb Marker
                                               Caleb Marker
 3                                             Flinn T. Milligan
                                               Arielle Canepa
 4                                             2381 Rosecrans Avenue, Suite 328
                                               Manhattan Beach, CA 90245
 5                                             (877) 500-8780 Telephone
                                               (877) 500-8781 Facsimile
 6
                                               Attorneys for Plaintiff
 7
 8                                             BUCKLEY LLP
 9   Date: March 11, 2021               By:    /s/ Michael Rome      with permission
10                                             James R. McGuire
                                               Lauren L. Erker
11                                             Michael A. Rome

12                                             Attorney for Defendant
                                               Opportunity Financial LLC
13
14                                             HUDSON COOK, LLP

15   Date: March 11, 2021               By:    /s/ Mark Rooney      with permission
                                               Mark E. Rooney
16
                                               Attorney for Defendant
17                                             FinWise Bank

18
19
20
21
22
23
24
25
26
27
28
                                              11
                              JOINT CASE MANAGEMENT STATEMENT
           Case 4:20-cv-04730-PJH Document 52 Filed 03/11/21 Page 13 of 13




 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that the concurrence in

 3   the filing of this document has been obtained from all signatories above.

 4
 5                                                               /s/ Caleb Marker
                                                                 Caleb Marker
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28
                                                       12
                                    JOINT CASE MANAGEMENT STATEMENT
